Citation Nr: 1419925	
Decision Date: 05/05/14    Archive Date: 05/16/14

DOCKET NO.  11-18 728	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. R. Fletcher


INTRODUCTION

The Veteran served on active duty from June 1976 to October 1977. 

This case is before the Board of Veterans' Appeals (Board) on appeal of a September 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana. 

In July 2012 the Veteran testified at a videoconference hearing at the RO before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.  

In addition to the paper claims file, there is a Virtual VA (VVA) electronic claims file associated with the Veteran's claim.  The documents in the VVA file are either duplicative of the evidence in the paper claims file or are irrelevant to the issue on appeal.


FINDING OF FACT

Resolving all doubt in his favor, the Veteran's tinnitus is related to his active military service.


CONCLUSION OF LAW

Tinnitus was incurred in active duty.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran seeks to establish service connection for tinnitus, essentially arguing that he has experienced tinnitus since his exposure to noise from artillery during service.  See July 2012 hearing transcript.  The record reflects that the Veteran has been provided all required notice in this matter, to include notice with respect to the effective-date and disability-rating elements of this claim.  See 38 C.F.R. § 3.159; Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The evidence currently of record is also sufficient to substantiate the Veteran's claim.  No further development is required under 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2013) or 38 C.F.R. § 3.159 (2013).

During the July 2012 Board hearing, the Veteran stated that he had exposure to in-service acoustic trauma, to include from Howitzers and other artillery during his service in an artillery unit.  He stated that he was given earplugs but a lot of times these were ineffective because the noise was so loud.  He testified that he first experienced ringing in his ears during service, which has progressively worsened.  

The Veteran's service personnel records confirm the Veteran's service in an artillery unit.  VA outpatient treatment records dated in 2009 note complaints and findings of bilateral tinnitus.  Furthermore, the Veteran is competent to testify as to observable symptoms such as ringing in the ears.  This symptom is capable of lay observation.  See Charles v. Principi, 16 Vet. App. 370 (2002).  Given the statements from the Veteran, the Board finds the Veteran's assertions of tinnitus dating back to active service to be credible here.  Thus, the Veteran's statements here establish continuous and chronic symptoms such as to enable a grant of service connection for tinnitus. 

The Board acknowledges that a 2009 VA examiner opined that the Veteran's current tinnitus is not related to military service essentially due a lack of medical evidence of such disability in service.  This conclusion is a medical conclusion that the Board cannot ignore or disregard, see Willis v. Derwinski, 1 Vet. App. 66 (1991); however, the Board is free to assess medical evidence and is not compelled to accept a medical opinion.  See Wilson v. Derwinski, 2 Vet. App. 614 (1992).  In this instance, the Veteran is credible to testify as to the onset of his tinnitus.  In this regard, the Board emphasizes that tinnitus is a completely subjective condition.  

Resolving the benefit of the doubt in the Veteran's favor, and without ascribing error to the action of the RO, the Board finds that the criteria for service connection for tinnitus are met.  38 U.S.C.A. §§ 1131, 5107(b); 38 C.F.R. §§ 3.102, 3.303.
. 


ORDER

Service connection for tinnitus is granted.



____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


